DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.  Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 17-20, and 23-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160302438 A1 Brown et al. in view of US 20100260919 A1 to Brown et al. (Brown ‘919) and further in view of US 5,505,982 to Krawczyk et al.
	Re claims 14, 17-20, 23-33,  Brown teaches the chocolate formula within overlapping ranges [21-28], especially [27-28] (40% sucrose, 15-30% cocoa butter fat source, and non-fat (de-flavored/reduced flavor as no fat, no flavor) cocoa per claims 14, 18-20, 26-33) except for the bulk filler of 20% (claim 17) or in 10 wt% (claims 14 and 33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Brown ‘919 teaches a similar composition in [20-33, Tables 1-3], [35, 37] and published claim 11, a chocolate composition additionally comprising at least one bulking agent selected from cellulose. 
	Krawczyk also teaches a bulking agent composite chocolate composition including cellulose or cellulose-based ingredients in a similar formula for minimal caloric value and rheology effect (8:35-68, 12:40-55) and that when using this chocolate composite, the fat content can be reduced (9:20-60).  The percentage of the bulk filler when used in chocolate is 22% (12:40-55) and sugar is 45% (based on the total weight of the bulking agent and sugar) (overlapping rages 10 wt% or 20 wt% or higher as per claims 14 and 33).  Krawczyk teaches the chocolate composite can be used as a bulking agent or functional aid in fat phase compositions. See Abstract. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Given that Brown was concerned with fat reduction and alternative cocoa products for chocolate, it would have been obvious at the time of the effective filing date to have modified the composition of Brown to add cellulose of Brown ‘919 and use, substitute or add the bulking agent functionality of Krawczyk by including the weight percent for the reasons of lowering the fat content and effecting the rheology.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
	Further Re claims 23-26, that the bulk filler comprises the cocoa powder or non-fat cocoa, Brown already teaches non-fat cocoa but not explicitly cocoa powder.
	Brown ‘919 teaches in chocolate [22], [0041] The dry ingredients (i.e. cocoa powder, milk powder, erythritol, whey protein, maltodextrin, polydextrose) are mixed together.
	Given that Brown was concerned with fat reduction and alternative cocoa products for chocolate, it would have been obvious at the time of the effective filing date to have modified the bulk filler of the combination and use, substitute or add cocoa powder or non-fat cocoa for making chocolate, the ingredients known for its inherent properties.
	Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
	Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
	In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done. 

	Claims 16 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160302438 A1 Brown et al. in view of US 20100260919 A1 to Brown et al. (Brown ‘919) and further in view of US 5,505,982 to Krawczyk et al. and further in view of US 20090263556 A1 to Blondeel et al..

The combination is relied upon above.
Re claims 16 and 34, Brown essentially teaches the claimed invention except for the theobromine and caffeine amounts.
However, Blondeel, analogous art, teaches a similar cocoa food product ingredients that are both naturally found in cocoa composition comprising less than 0.5% theobromine (Table 1, theobromine 0.26% is within overlapping ranges as claimed) and less than 0.1% caffeine by weight (Table 1, % caffeine 0.085% is within overlapping ranges as claimed).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

ALTERNATIVE REJECTION FOR “REDUCED” AND “DEFLAVORED” COCOA

Claims 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160302438 A1 Brown et al. in view of US 20100260919 A1 to Brown et al. (Brown ‘919) in view of US 5,505,982 to Krawczyk et al. and further in view of EP 1121020 B1 to Belben et al..
The combination is relied upon above. This rejection is for a different processed cocoa than above.	
	Further Re claims 23-26, that the bulk filler comprises the cocoa powder or non-fat cocoa, Brown already teaches non-fat cocoa but not explicitly cocoa powder.
	Brown ‘919 teaches in chocolate [22], [0041] The dry ingredients (i.e. cocoa powder, milk powder, erythritol, whey protein, maltodextrin, polydextrose) are mixed together.
	Belben teaches flavor-reduced or low-flavored cocoa powder that is a substitute for cocoa butter and is easy to process being that it is immediately worked into chocolate.  See [13-19], and [53].
	Given that Brown was concerned with fat reduction and alternative cocoa products for chocolate, it would have been obvious at the time of the effective filing date to have modified the cocoa powder, solids or butter of the combination to add it to the bulk filler for the reasons set forth by Belben namely for the reduced flavor cocoa powder to serve as a substitute, overall contributing to a reduction of fat. 



 ALTERNATIVE REJECTION FOR BULK FILLER COMPOSITION 
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Claims 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160302438 A1 Brown et al. in view of US 20100260919 A1 to Brown et al. (Brown ‘919) in view of US 5,505,982 to Krawczyk et al. and further in view of US 20040121045 A1 to Engelson et al.
The combination is relied upon above. This rejection is for a different formulation.
Re claim 17, The combination teaches bulk filler and sugar but not wherein the bulk filler is at least 20%, by weight, of a total weight of the bulk filler and the sugar.  
Engelson analogous art, teaches a similar food product composition comprising in [11, 57-61, 37, Table 2]: The bulking agent includes a saccharide component, a simple sugar including a mixture, which includes dextrose or polydextrose.  The dextrose influences the hardness characteristics achievable by the food composition on heating (e.g., via baking as part of a food product). To achieve food blend components that can be converted by heating into a material with a nut-like hardness and texture, include about 2 to 9 wt. % dextrose (based on the total weight of the composition) in the food component or in at least about 50 wt. % bulking agent, or 3 to 12 wt. % dextrose (based on the total weight of the bulking agent) which falls within Applicant’s claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added the bulk filler within the claimed range as taught by Engelson above. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Response to Arguments  
Applicant's arguments have been fully considered but are moot in view of the new ground of rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160302439 A1 teaches: [0049] It will be understood that a milk chocolate will comprise (i), (ii), (iii) and (iv); a dark chocolate will comprise (i), (ii) and (iv) i.e. no dairy solids; and a white chocolate will comprise (i), (ii) and (iii) i.e. no non-fat cocoa solids.
[0050] In one embodiment the chocolate tablet is a milk chocolate which comprises or consists of from 8 to 15 wt % cocoa butter (or cocoa butter equivalent/substitute), from 45 to 65 wt % bulk sweetener; from 20 to 30 wt % dairy solids and from 3 to 5 wt % non-fat cocoa solids.
[0051] In one embodiment the chocolate tablet is a dark chocolate which comprises or consists of from 25 to 40 wt % cocoa butter (or cocoa butter equivalent/substitute), from 45 to 65 wt % bulk sweetener; 0 wt % dairy solids and from 10 to 14 wt % non-fat cocoa solids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787